 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DARIN JEROME GATSON,

 9                              Petitioner,                CASE NO. C19-1452-JCC-BAT

10           v.                                            ORDER GRANTING MOTION TO
                                                           AMEND PETITION AND
11   JEFFREY A. UTTECHT,                                   DIRECTING SERVICE

12                              Respondent.

13          Petitioner proceeds pro se in this habeas corpus action brought pursuant to 28 U.S.C. §

14   2254. By order dated October 7, 2019, this Court directed service of the petition for writ of

15   habeas corpus. Dkt. 13. Respondent has not yet filed a responsive pleading. Petitioner now

16   moves to amend his petition to add an additional habeas ground. Dkt. 14. Because the respondent

17   has not yet filed a responsive pleading, petitioner may amend his petition “as a matter of course,”

18   i.e., without seeking leave of the Court. See Mayle v. Felix, 545 U.S. 644, 655 (2005).

19          Accordingly, petitioner’s motion (Dkt. 14) is GRANTED. The petition (Dkt. 8) and the

20   amendment to the petition (Dkt. 14) shall together constitute the amended habeas petition and the

21   clerk is directed to docket them together as such. It is further ORDERED:

22                                               SERVICE

23



     ORDER GRANTING MOTION TO AMEND
     PETITION AND DIRECTING SERVICE - 1
 1          (1)     The Clerk shall send respondent and the Attorney General of the State of

 2   Washington, via the e-mail service protocol, copies of the amended petition (consisting of Dkts.

 3   8 and 14 together as described above), all documents in support thereof, and this Order. See

 4   General Order 06-16. Petitioner is currently incarcerated in a facility operated by the Washington

 5   State Department of Corrections and is therefore subject to the Court’s Mandatory E-Filing

 6   Initiative under General Orders 02-15 and 06-16.

 7                                ANSWER OR OTHER RESPONSE

 8          (1)     Within 45 days of being served, respondent shall file and serve either an answer

 9   or other response such as a dispositive motion or a motion to stay proceedings. An answer must

10   conform with Rule 5 of the Rules Governing Section 2254 Cases, and also indicate whether an

11   evidentiary hearing is necessary.

12          (2)     Respondent must note the answer or other response for the court’s consideration

13   on the fourth Friday after filing. Petitioner’s response to the answer or other response must be

14   filed and served no later than the Monday immediately before the Friday designated for

15   consideration of the matter. Respondent’s reply must be filed no later than the Friday designated

16   for consideration of the matter. Counsel shall deliver to the Clerk’s Office a paper copy of any

17   electronically filed document that is more than 50 pages in length. The paper copy should be

18   clearly marked “Courtesy Chambers Copy.”

19                                               MOTIONS

20          (1)     Any request for court action must be made in a written motion that is properly

21   filed, served, and noted in accordance with Local Rule CR 7. All arguments supporting a motion

22   must be in the motion itself and not in a separate document. The caption of the motion must

23   designate the date the motion is to be noted for the court’s consideration.



     ORDER GRANTING MOTION TO AMEND
     PETITION AND DIRECTING SERVICE - 2
 1            (2)    The parties may not communicate directly with the District Judge or Magistrate

 2   Judge regarding this case. All relevant inquiries, information and papers are to be directed to the

 3   Clerk.

 4            (3)    The Clerk is directed to send a copy of this Order to the parties.

 5

 6

 7            DATED this 18th day of October, 2019.

 8

 9                                                            A
                                                           BRIAN A. TSUCHIDA
10                                                         United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING MOTION TO AMEND
     PETITION AND DIRECTING SERVICE - 3
